Mr. Justice Burroughs delivered the opinion of the court. This case was before us at a former term, and is reported as “William H. Slack et al. v. William E. Hughes.” (71 Ill. App. 91.) We then reversed the order that had theretofore been made therein by the Circuit Court, and remanded the case to that court with directions to refer “ the matter to the master and take and report proof as to the amount •actually due to Hughes, and upon its ascertainment, that it be decreed to be paid to him and the excess, if any, to appel-' lants (Slack & Foreman) to the amount of their claim, as shown, and the residue, if any, to Wilson.” The Circuit Court having referred the matter to the master as directed, he took and reported the evidence offered by appellee and appellant (Slack & Foreman offering none), and from the evidence reported by the master the court found there was due Hughes from Wilson, which was embraced in the order in question, the sum of $650.15, and ordered the master to pay Hughes out of the fund in question, first the costs herein and then said sum of $650.15, so far as said fund will discharge the same. The appellant Wilson, seeks now to reverse that order, because among other things he insists that the amount found to be due from him to Hughes is excessive, as is shown by the evidence. We have carefully examined the evidence and are of the opinion that the same supports and warrants the finding and order. The other errors assigned and urged to reverse the order appealed from, were all involved in the adjudication made by this court when this case was formerly before us, and for that reason will not be again considered by us. The record being free from reversible error, we aifirm the order appealed from. Order affirmed.